11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Robert Medrano
Gomez
Appellant
Vs.                   Nos.
11-05-00303-CR & 11-05-00304-CR -- Appeals from Taylor County
State of Texas
Appellee
 
In
each case, counsel for Robert Medrano Gomez has notified this court in writing
that appellant died on September 11, 2005, while in the custody of the Texas
Department of Criminal Justice. 
Therefore, the appeals are permanently abated.  TEX.R.APP.P. 7.1(a)(2).
 
PER CURIAM
 
September 29,
2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists
of:  Wright, J., and McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice,
retired effective July 31, 2005.  The
chief justice position is vacant.